Citation Nr: 9911411	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-06 442	)	DATE
	)
	)                                 

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.  His service records show he was awarded 
the Combat Action Ribbon and the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the issues on appeal as not well-
grounded.

A personal hearing was conducted before the RO in August 
1996, a transcript of which is of record.


FINDINGS OF FACT

1.  In August 1969, the veteran was treated for multiple 
shell fragment wounds of the left arm and leg that occurred 
as a result of a mortar explosion.

2.  The veteran was exposed to acoustic trauma as a result of 
his military service.

3.  The veteran was initially shown to have hepatitis in 
December 1992, and a bilateral hearing loss disability in May 
1994.

4.  No competent medical evidence is on file which relates 
the veteran's bilateral hearing loss to his period of active 
service, to include the acoustic trauma and mortar explosion 
he experienced therein.

5.  No competent medical evidence is on file which relates 
the veteran's current hepatitis to his period of active 
service, to include a blood transfusion he may have received 
therein.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hepatitis is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  On a March 1966 service examination, an 
audiometric test was performed which showed that the 
veteran's pure tone air conduction threshold levels, 
converted from ASA to ISO format, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
15
10
10
5
10
LEFT
20
10
10
15
10
10

On a concurrent Report of Medical History, the veteran 
reported that he had never experienced ear, nose, or throat 
trouble; running ears; or hearing loss.

On an examination conducted in January 1967, another 
audiometric test was performed which showed that the 
veteran's pure tone air conduction threshold levels, 
converted from ASA to ISO format, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
15
10
10
5
10
LEFT
20
10
10
15
10
10

A service examination conducted in November 1967, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-5
5
20
20
LEFT
-5
0
0
15
15
-5

Spoken and whispered voice testing was also conducted at that 
time, with the results being 15/15 bilaterally.  

No audiometric testing was performed on examinations 
conducted in June 1968 and September 1969.  Spoken word 
testing on both of these examinations was 15/15, bilaterally.  

The service medical records show no treatment for or 
diagnosis of either hearing loss or hepatitis during the 
veteran's period of active duty.  However, it is noted that 
in January 1968, he experienced "an ear squeeze," that had 
to be looked at.  The prescribed treatment was no diving for 
a week.  No further mention is made of this "ear squeeze."  
Additionally, the veteran was treated in August 1969 for 
multiple fragment wounds to the left arm and leg that he 
sustained from a mortar explosion while stationed in Vietnam.

It is noted that the RO initiated several searches for the 
veteran's service medical records.

The veteran's original claims of entitlement to service 
connection for bilateral hearing loss and hepatitis, among 
other things, were received in March 1994.  With respect to 
his hearing loss, he contended that his ears were damaged 
during service from the mortar explosion.  He reported that 
while he was being treated for the shell fragment wounds, he 
informed the doctors that his head and ears were hurting, but 
that he was told not to worry about it.  

In support of his claim, the veteran submitted a statement 
from the Broomfield Family Practice Association, dated in 
March 1994.  This statement acknowledged that the veteran had 
been a patient of the practice since November 1992.  In that 
time he had been followed for chronic, persistent hepatitis C 
and was status post hepatitis B.  Treatment records were also 
submitted from the facility which covered the period from 
November 1992 to March 1994 which confirmed that the veteran 
had been treated for hepatitis, among other things.  It is 
noted that these records first show that veteran was 
diagnosed with positive hepatitis B and hepatitis C profile 
with mild liver elevation in December 1992.  Neither the 
March 1994 statement nor the treatment records related the 
veteran's hepatitis to his period of active service.

Also on file is a copy of a May 1968 Patrol Report.  The 
mission of the patrol was to conduct reconnaissance and 
surveillance operations to detect possible Vietcong troop 
movement or arms infiltration in the Quan Duc Duc Valley.  
This Report noted that the veteran was a member of the 
patrol.

In conjunction with his claims, the veteran underwent a VA 
compensation and pension examination in May 1994.  It was 
noted that the veteran's medical records were reviewed at the 
time of the examination, and that the veteran's pertinent 
past medical history was contained in the claims folder.  
Regarding the veteran's hearing loss, the veteran reported 
that it was detected on a routine hearing screen when he 
applied for a job.  The examiner noted that the veteran did 
not wear hearing aids, and that he also reported intermittent 
tinnitus.  In regard to his hepatitis, the veteran reported 
that this condition was diagnosed approximately eight months 
earlier when he sought evaluation for complaints of weakness 
and fatigue.  Following the physical examination, the 
examiner diagnosed hepatitis B and C, diagnosed by liver 
biopsy to be chronic and persistent; hepatitis with residuals 
and sequelae of A) mildly elevated liver function tests; and 
B) symptoms of weakness.  The examiner also diagnosed 
bilateral hearing loss with associated intermittent tinnitus, 
and referred to the accompanied audiologist's report.

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
XX
10
70
60
55
49
LEFT
XX
15
65
60
60
50

Speech recognition scores were 84 percent for the right ear, 
and 72 percent for the left ear.  Overall, the audiologist 
diagnosed moderate hearing loss for both ears.  Further, it 
was noted that otoscopic inspection revealed clear canals and 
visible tympanic membranes.

No competent medical opinion was made at the May 1994 VA 
examination which related either the veteran's bilateral 
hearing loss or his hepatitis to his period of active 
service.

In a November 1994 statement, the veteran reported that he 
strongly felt that his hearing loss was caused by a mortar 
round landing close enough to throw him in the air and knock 
him unconscious.  He reiterated his contention that he 
informed the doctors at that time that his head and ears were 
hurting, but that they were more concerned with treating his 
shell fragment wounds.  Further, he stated that after he left 
service he went for a physical for a job with the phone 
company, and that he was diagnosed with hearing loss at that 
time.  He stated that he was informed at that time that he 
was deaf to certain tones, and that it was probably caused by 
something loud enough to damage his ears.

In a July 1995 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and hepatitis as being not well-grounded.  With 
respect to both claims, the RO found that the evidence on 
file was negative for a relationship between the present 
disabilities and military service.  Since the evidence did 
not provide a basis to show service incurrence, the claims 
were denied.

The veteran's Notice of Disagreement was received in June 
1996.  He reiterated his contention that his hearing loss was 
caused by the in-service mortar explosion.  Regarding his 
hepatitis, the veteran reported that his doctors informed him 
that there was no test for the condition at the time of his 
discharge.  Nevertheless, he asserted that he had a blood 
transfusion when he was hospitalized following the mortar 
explosion, and that he never had another blood transfusion.

The veteran and his wife provided testimony at a personal 
hearing conducted before the RO in August 1996.  At that 
hearing, the veteran testified that he believed his hearing 
loss was due to the mortar explosion that also caused the 
shell fragment wounds to his left leg and arm.  Specifically, 
he testified about the circumstances of the mortar explosion, 
including the fact that he heard a ringing in his ears at 
that time.  He also testified that his head and ears hurt 
during his subsequent hospitalization.  Regarding his 
hepatitis, the veteran testified that he was first diagnosed 
with the condition three years earlier.  Both the veteran and 
his wife testified that he remembered getting a blood 
transfusion during his period of active service, and that he 
had had no other blood transfusions.  Nonetheless, the 
veteran acknowledged that he was a bit unclear on all the 
treatment he received due to the fact that he was on 
medication.  Additionally, he testified that his doctors 
informed him that there were no tests for hepatitis until 
three or four years ago.  The veteran's wife testified that 
they were informed that a blood transfusion was the most 
likely way for him to get hepatitis.  She also testified that 
he has never taken intravenous drugs, or been a drug addict.  
However, she acknowledged that the doctors informed the 
veteran that he could have been carrying the hepatitis for 20 
years, or for 5 years, and that there was no way of telling.  
Further, she testified that they had no medical records as 
the veteran had continually refused to get medical treatment 
over the years.

In an April 1997 statement, the veteran's representative 
contended that the extremely loud explosions of the mortar 
rounds were the possible cause of the veteran's bilaterally 
hearing loss.  The representative asserted that the veteran 
should be reevaluated for his past and current hearing 
problems.  Regarding the hepatitis, the representative noted 
that the veteran believed he may have had a blood transfusion 
when he was wounded during service.  The representative noted 
that the veteran was injured in a rice paddy area that was 
known to have considerable amounts of sewage, bacteria, and 
parasitic organisms that thrive in sewage environment and 
results in contamination in the battle areas.  Thus, it was 
very possible that the veteran could have been infected by 
hepatitis because he was found in the rice paddy area.  The 
representative recommended that the veteran be provided with 
a thorough physical examination and total blood screening.  
Additionally, he recommended that all benefit of the doubt be 
considered and a favorable verdict be rendered under 
38 C.F.R. § 3.102.

The evidence on file shows that the veteran underwent a VA 
psychiatric examination in July 1997.  Additionally, there 
are mental health clinic treatment records on file that cover 
the period from June 1996 to January 1997.  No pertinent 
findings were made regarding the veteran's hearing loss or 
his hepatitis on either the examination report or the 
treatment records.


Legal Criteria.  Service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1998).  This 
presumption includes organic diseases of the nervous system 
such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Of particular pertinence to this case, 38 U.S.C.A. § 1154(b), 
by relaxing the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims, 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
incurrence of a disease or injury -- that is, what occurred 
in service -- both as to the evidence that a claimant must 
submit in order to make such a claim well grounded and as to 
the evidence necessary in order for service connection of a 
disease or injury to be awarded.  See Caluza, supra; see also 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); 
Chipego v. Brown, 4 Vet. App. 102, 105 (1993); Sheets v. 
Derwinski, 2 Vet. App. 512, 515 (1992); Smith (Morgan) v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  Section 1154(b) 
provides:

In the case of any veteran who engaged in 
combat with the enemy in active service with 
a military, naval, or air organization of the 
United States during a period of war, 
campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease 
may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for 
granting or denying service-connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154(b).  The regulation implementing section 
1154(b) is at 38 C.F.R. § 3.304(d).

In Collette v. Brown, the Court of Appeals for the Federal 
Circuit stated:

[Section] 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken 
when a combat veteran seeks benefits under 
the method of proof provided by the statute.  
As the first step, it must be determined 
whether the veteran has proffered 
"satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease."  38 U.S.C. § 1154(b).  As 
the second step, , it must be determined 
whether the proffered evidence is "consistent 
with the circumstances, conditions, or 
hardships of such service."  Id.  The statute 
provides that if these two inquiries are met, 
the Secretary "shall accept" the veteran's 
evidence as "sufficient proof of service-
connection," even if no official record of 
such incurrence exists. . . . 

. . . . [A]s the third step of the analysis, 
it must be determined whether . . . service[ 
]connection [has been rebutted] by "clear and 
convincing evidence to the contrary."

Collette, 82 F.2d 389, 392-93 (Fed. Cir. 1996).  
Subsequently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court"), in 
Libertine v. Brown, 9 Vet. App. 521 (1996), held that an 
appellant's own statements taken together with published 
medical authorities did not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disability and service.  See also Turpen v. Gober, 10 
Vet. App. 536, 539 (1997) (holding that, absent medical-nexus 
evidence, there was "no reasonable possibility that 
consideration of § 1154(b) by the Board could change the 
outcome of the case on the merits"); Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis:  Hearing Loss.  In the instant case, there is no 
medical evidence to show that the veteran's hearing loss was 
present during service.  The audiometric examinations during 
service revealed no thresholds higher than 20 decibels.  
Likewise, there is no medical evidence to show that the 
veteran had a hearing loss to a compensable degree during his 
first post-service year.  Therefore, he is not entitled to 
service connection on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Nonetheless, service connection may still be granted provided 
that all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The medical evidence shows that the veteran has a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Additionally, the evidence shows that he was 
exposed to loud noise during service, including a mortar 
explosion.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
As a result, the veteran's account of the circumstances of 
the mortar explosion, including his subsequent injuries, 
symptoms, and treatment, is accepted as true.  However, as 
stated above, the veteran's combat status does not eliminate 
the requirement that he submit competent medical nexus 
evidence in order to well ground his claim.  

The Court has consistently held that determinations of 
medical causation must be made by a qualified medical 
professional in order to have probative value.  Grottveit, 5 
Vet. App. at 93; Caluza at 504; see also Savage v. Gober, 10 
Vet. App. 488 (1997) (where the disability is of the type as 
to which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).  Given the fact that the evidence of record 
first shows hearing loss over twenty years after the 
veteran's discharge from service, the Board finds that 
competent medical evidence is necessary to relate the 
veteran's current hearing loss to his period of active 
service.  The only evidence on file that relates the 
veteran's bilateral hearing loss to his period of active 
service are the statements of the veteran.  Nothing in the 
claims folder shows  that he has the requisite knowledge, 
experience, training or education in which to make a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, his statements cannot well-ground the 
claim of entitlement to service connection for bilateral 
hearing loss.  Grottveit at 93; Caluza at 504.

The Board notes that the veteran testified that he was 
informed by a medical examiner that his hearing loss was 
probably caused by something loud enough to damage his ears.  
With respect to this assertion, the Board notes that the 
Court has held that an appellant's lay statement regarding 
what a physician allegedly told him or her is too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Even if the veteran's statement could be accepted, he has not 
indicated that this examiner specifically related the hearing 
loss to his in-service noise exposure, or the in-service 
mortar explosion.  

For the reasons stated above, the Board concludes that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well-grounded, and must be 
denied.

Analysis:  Hepatitis.  In the instant case, the evidence 
clearly shows that the veteran has been diagnosed with 
hepatitis.  However, the veteran was not treated for or di-
agnosed with hepatitis during his period of active service.  
The Board acknowledges the veteran's assertion that his 
doctors informed him that no tests were available at the time 
of his active service to diagnose hepatitis.  Even if the 
Board were to accept this statement as true, there is still 
no competent medical evidence on file which relates the 
veteran's hepatitis to his period of active service.

The veteran contends that his hepatitis is due to a blood 
transfusion he believes he received during service when he 
was treated for his shell fragment wound.  As stated above, 
the Board accepts the veteran's account of the mortar 
explosion and his subsequent injuries, symptoms, and 
treatment as true.  The Board further acknowledges that, 
given the nature of his wounds, it is probable that the 
veteran did receive a blood transfusion at the time he was 
treated for the shell fragment wounds.  Nevertheless, as this 
is an issue of medical causation, competent medical evidence 
is still necessary in order to relate the veteran's hepatitis 
to this in-service blood transfusion.  No such evidence is on 
file, except for the contentions of the veteran.  As stated 
above, nothing in the claims folder shows that he is 
qualified to render a medical opinion.  Espiritu, 2 Vet. App. 
at 494.  Thus, his statements cannot well ground the claim of 
entitlement to service connection for hepatitis.

Therefore, the Board concludes that the veteran's claim is 
not well-grounded, and must be denied.  The veteran's 
representative has requested that medical examinations be 
provided to the veteran regarding both his claims.  However, 
absent a well-grounded claim, the Board has no jurisdiction 
to order that the veteran be scheduled for medical 
examinations.  In Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing his claims without paying sufficient 
heed to the determination as to whether the claims brought 
met the statutory requirements, as construed by the Court's 
precedents, to be well grounded.  "Attentiveness to this 
threshold issue is, by law, not only for the Board but for 
the initial adjudicators, for it is their duty to avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones."  Ibid.  

The Board also finds that, with respect to both claims, the 
RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained or requested that would 
well ground his claims.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  Furthermore, since the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for hepatitis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

